Concurring Opinion by
Mr. Justice Mandebino:
I concur for the reason that the petitioner has received an unconditional Presidential pardon. A Presidential pardon is the exercise of a constitutional authority delegated to the President who is, in effect, the court of last resort in the federal system superseding, except in cases of impeachment, even the decisions of the United States Supreme Court. The effect of the unconditional pardon is the nullification of the petitioner’s conviction in the same manner and with the same effect as though the petitioner’s conviction had been reversed by the Supreme Court of the United States. The Presidential pardon is binding upon this Court just as decisions of the United States Supreme Court are binding upon us. Because of the Presidential pardon, which reverses petitioner’s conviction, this Court may not arbitrarily remove the petitioner from an office to which he has been elected. An unconditional Presidential pardon “blots out of existence the guilt, so that in the eye of the law the offender is as innocent as if he had never committed the offence.” Ex parte Garland, 71 U.S. (4 Wall.) 333, 18 L. Ed. 366 (1867). The petitioner’s status as a judge is irrelevant *48to the legal and constitutional question before us. The result is mandated in all such cases. The petitioner is entitled to the equal protection of the law.